Citation Nr: 0325269	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  95-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.  

2.  Entitlement to a disability rating in excess of 50 
percent for a chronic acquired psychiatric disorder, based on 
an initial award.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to June 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In a May 1997 decision, the Board denied entitlement to 
service connection for depression and chronic fatigue 
syndrome on the basis that the claims were not well grounded.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court), which affirmed the 
Board's May 1997 decision in September 1999.  

The veteran appealed the Court's September 1999 determination 
to the United States Court of Appeals for the Federal Circuit 
(Federal Court).  In February 2001, the Federal Circuit 
remanded this case to the Court for further proceedings.  

In a March 2001 decision, the Court vacated the Board's May 
1997 decision and remanded the issues of entitlement to 
service connection for depression and chronic fatigue 
syndrome to the Board.  Meanwhile, in August 1998, the RO 
received the veteran's request to reopen his claim for 
entitlement to service connection for depression and 
submitted additional evidence.  In August 1999, the RO 
granted service connection for depressive and dysthymic 
disorder, pursuant to receipt of new and material evidence, 
and assigned the disability a 30 percent rating, effective 
from August 1998, the date of receipt of the veteran's 
request to reopen his claim.  

The veteran expressed his dissatisfaction with the effective 
date of the grant of service connection for the psychiatric 
disorder and the 30 percent assigned, which were subsequently 
appealed to the Board.  In an August 2001 decision, the Board 
granted an effective date of July 1993, the date of receipt 
of the original claim, for the award of service connection 
for the psychiatric disorder (because the Court had vacated 
the Board's May 1997 decision; hence, the original claim 
remained open) and remanded the issues of service connection 
for chronic fatigue syndrome and for a disability rating in 
excess of 30 percent, based on an initial award, to the RO 
for further development.  The grant of the earlier effective 
date constituted a decision of the Board as to that issue.  
The remand portion of the Board's decision constituted a 
preliminary order.  

In a rating action, dated in November 2001, the RO 
implemented the Board's decision granting an earlier 
effective date of July 1993 for the grant of service 
connection for a psychiatric disorder, assigning the 
disability a 10 percent rating, effective from that date, and 
continuing the 30 percent rating for the disability, 
effective from August 1998.  In January 2003, the RO denied 
service connection for chronic fatigue syndrome and granted a 
disability rating of 50 percent for dysthymic disorder, 
effective from December 2002, the date of the veteran's 
psychiatric examination, and continued the 10 percent rating, 
effective from July 1993, the date of receipt of the claim, 
and the 30 percent rating, effective from August 1998.  The 
veteran pursued his appeal.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Following examination of the veteran and review of the 
record, medical opinion offered was that the veteran does not 
have chronic fatigue syndrome.  

3.  Prior to August 31, 1998, the veteran's psychiatric 
disorder resulted in mild social and industrial impairment.  

4.  From August 31, 1998, to December 3, 2002, the veteran's 
psychiatric disorder resulted in definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
resulted in such reduction in imitative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment under the criteria in effect prior to 
November 7, 1996; and occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms as depressed mood, anxiety, and chronic sleep 
impairment, under the criteria in effect November 7, 1996.  

5.  Effective from December 4, 2002, the veteran's 
psychiatric disorder has resulted in considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships and in considerable industrial 
impairment, under the criteria in effect prior to November 7, 
1996; and in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, difficulty in understanding complex 
commands, impairment in memory, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships, under the criteria 
in effect November 7, 1996.  


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.326(a) (2002).  

2.  The criteria for a disability rating in excess or 10 
percent for depressive and dysthymic disorder, from the date 
of the grant of service connection through August 30, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 
3.326(a), 4.1-4.3, 4.7, 4.130, 4.132 Diagnostic Code 9405, 
9499-9433 (1996 & 2002).  

3.  Effective August 31, 1998, through December 3, 2002, the 
criteria for a rating in excess of 30 percent for depressive 
and dysthymic disorder, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 
4.130, 4.132 Diagnostic Code 9405, 9499-9433 (1996 & 2002).  

4.  Effective December 4, 2002, the criteria for a rating in 
excess of 50 percent for depressive and dysthymic disorder, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 
3.326(a), 4.1-4.3, 4.7, 4.130, 4.132 Diagnostic Code 9405, 
9499-9433 (1996 & 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in April 1994, October 1999, November 2001 (containing 
information pertaining to the VCAA), and February 2003, 
describing what VA would do to assist the veteran, the 
evidence the veteran needed to provide, and the evidence the 
VA had, and March 1995 and October 2000 Statements of the 
Case, as well as a February 2003 Supplemental Statement of 
the Case, provided to both the veteran and his 
representative, gave notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002).  No further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations regarding the 
development of the pending claim.  

Service Connection

Essentially, the veteran contends that he acquired chronic 
fatigue syndrome while he was on active military service.  
Review of his service medical records show that he was seen 
in August 1953 for complaints of back pain and tiredness in 
the mornings, stating that he would get-up in the morning and 
be as tired as he was when he went to sleep.  In June 1956, 
he was complaining of fatigue and feeling tired.  On 
separation examination, no findings or history of chronic 
fatigue syndrome, or symptomatology of such was noted.  

Private hospitalization records for August 1987 to September 
1988 show that he was treated for adjustment disorder with 
depressed mood.  Private outpatient treatment records for 
August 1990 to November 1992 show he was seen for difficulty 
sleeping and was diagnosed as suffering from hypersomnia, 
secondary to mood disorder.  In an August 1993 medical 
statement, a private physician noted he has been treating the 
veteran for multiple chemical sensitivity, due to his 
exposure over the years to poor ventilation and sources of 
synthetic chemicals.  Private outpatient treatment records 
for early 1993 show treatment for disorders not under 
consideration, but medications noted included sleeping pills.  

In a December 1998 medical statement, a private physician 
offered that the veteran has a psychiatric condition with 
multiple somatic complaints ranging from sinusitis, 
pharyngitis, and pneumonia, to chronic back ache and muscle 
weakness; all without any diagnosable medical condition; the 
physician believed the veteran had a somatoform disorder, or 
multiple chemical sensitivity, and/or a combination of both, 
along with a thought disorder.  The physician further noted 
he had reviewed the veteran's medical laboratory findings, 
which clearly signified that there were no known medical 
physical findings to account for the veteran's complaints, 
pointing more toward psychiatric issues.  

The report of the veteran's August 1999 VA psychiatric 
examination notes he had symptoms of depression, excessive 
worry, apprehension, and fatigue.  He reported a history of 
chronic fatigue syndrome, indicating that his treating 
physician had reluctantly agreed to the diagnosis, although 
the veteran believed that his doctor may not really believe 
that the veteran has it.  Following examination, the 
physician's diagnoses included reported chronic fatigue 
syndrome.  

Private outpatient treatment records for 1991 to 2001 show 
that the veteran was seen for various disorders, to include 
complaints of fatigue and depression.  In August 2001, he 
stated that he just did not have enough energy to do much of 
anything and that he had trouble sleeping.  

In December 2002, the veteran underwent a VA medical 
evaluation specifically for chronic fatigue syndrome.  He 
stated that symptoms of chronic fatigue syndrome started 
approximately fifteen years previously; he did not know if 
the symptoms were sudden or gradual; he felt tired all the 
time; slept poorly; experiences sensations of light-
headedness; and his hands shook.  As for activities, he did 
very little.  He did not cook, clean, or mow the lawn.  The 
physician noted it was difficult to assess how much was true 
fatigue and how much was depression.  Following examination 
and review of the record, the physician offered that the 
veteran was depressed and that he did not meet enough 
criteria to rate a diagnosis of chronic fatigue syndrome.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau, 2 Vet. App. at 143-144.  In this case, 
although the veteran maintains he has a diagnosis of chronic 
fatigue syndrome, the record does not contain such diagnosis.  
Rather, when recently evaluated specifically to determine the 
presence of chronic fatigue syndrome, the medical opinion 
offered was that the veteran did not have such disability.  
As for the veteran's statement that his treating physician 
had reluctantly diagnosed chronic fatigue syndrome, there is 
no medical evidence of record to support the veteran's 
statement.  If such diagnosis was made, it was made based on 
the veteran's assertions; however, medical history provided 
by a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The 
record, as it currently stands, contains no medical evidence 
that establishes the presence of chronic fatigue syndrome, as 
the disability was not shown on recent VA examination.  

Under the circumstances, the Board must conclude that there 
is no competent medical evidence establishing that the 
veteran currently has chronic fatigue syndrome.  As such, 
there is no basis for allowance of the claim.  See Brammer, 
3 Vet. App. at 225; Rabideau, 2 Vet. App. at 144.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  

Increased Rating

The veteran was initially evaluated in service for anxiety 
reaction; however, observation of the psychiatric illness 
revealed no disease found.  Subsequently he was seen on a 
number of occasions complaining of anxiety and depression.  
At separation from service in June 1956, he was having 
trouble sleeping due to general nervous condition.  

Post service, there was no indication of treatment for 
psychiatric illness until August 1987, when the veteran was 
hospitalized for adjustment disorder with depressed mood.  
Between 1987 and 1989, he was struggling with whether to 
continue working as a high school music teacher, believing 
that his work had deteriorated due to his depression.  In 
January 1989, diagnostic impression revealed adjustment 
disorder with depressed mood and dysthymic disorder.  

Private medical records for 1990 to 1992 note complaints of 
fatigue, depression and irritability.  A private 
neurology/sleep disorder examination report of November 1992 
notes that the veteran was depressed.  There was mild 
psychomotor retardation.  He was cooperative; effect was 
appropriate; no memory impairment; well oriented; and speech 
was clear, coherent and relevant.  The impression was 
depression, and that he could be suffering from hypersomnia, 
secondary to mood disorder.  

Medical opinions offered by a private psychiatrist in 
December 1998, following examination of the veteran and a 
review of the record, were that the veteran was suffering 
from depressive disorder, personality disorder, and multiple 
chemical sensitivity.  The psychiatrist assigned a GAF 
(Global Assessment Functioning) score of 50 for the veteran's 
overall condition.  The physician also offered that the 
veteran's condition dated back to the time he was in military 
service.  

The report of the veteran's August 1999 VA psychiatric 
examination notes the psychiatrist reviewed the record and, 
following examination, noted evidence of longstanding 
dysthymic disorder, with a history of chronic, mild to, at 
times, moderate depression; however, the history suggested 
that it had never attained a level of a major mood 
disturbance, such as a major depressive disorder.  The 
symptoms included low self-esteem, markedly low energy and 
chronic fatigue, insomnia, episodes of loss of appetite, poor 
concentration, feelings of hopelessness, periods of social 
isolation and chronic , mild to moderate anhedonia.  He 
reported he had retired.  Examination revealed no evidence of 
a major depression, hallucinations, delusions, loose sense of 
associations, or any homicidal or antisocial traits.  
Judgment was generally fair; attire was neat and appropriate; 
hygiene was good; sensorium was intact; speech was 
appropriate; thought processes were rational and coherent; 
mood was dysphoric; and affect was restricted.  The diagnoses 
included dysthymic disorder and a GAF score of 70 was 
assigned regarding the overall condition.  The psychiatrist 
added that, if the veteran were of working age, the 
recommendation would be that he could maintain himself in 
employment while receiving appropriate treatment for his 
depression.  

In December 2002, the veteran underwent another VA 
examination, conducted by the same psychiatrist who examined 
him in August 1999.  Again, the record was reviewed.  The 
veteran was divorced and his girlfriend, whom he saw on a 
regular basis, had taken him to the examination.  He lived 
alone and was a retired teacher.  On examination, his 
appearance, attitude and behavioral were within normal 
limits; attire was neat and appropriate; hygiene and grooming 
were good.  He was cooperative; sensorium was intact; speech 
was markedly lacking in spontaneity, otherwise it was 
relevant and coherent; thought processes were rational and 
goal directed; no evidence of hallucinations or delusions, 
specific obsessions, compulsions, phobias, or ritualistic 
behaviors.  He was oriented for time place and person; with 
some struggle, he completed simple tasks of short-term memory 
and concentration; mood was markedly depressed and dysthymic; 
and affect was constricted.  The psychiatrist offered that 
there was evidence of a chronic and currently moderate to 
severe dysthymic disorder and, when compared to the August 
1999 examination (when it was mild), there was evidence his 
dysthymia had noticeably worsened.  Following current 
examination, the disorder was moderate to severe and quite 
disruptive in terms of his functioning and capacity to enjoy 
his life, despite medication for depression.  In addition, 
the physician offered that social functioning was markedly 
impaired.  The diagnoses included dysthymic disorder, 
chronic, severe, and rule out major depression.  A GAF score 
of 50 was assigned the veteran's overall condition.  

Analysis-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

At this point, the Board notes that the RO has considered the 
appropriateness of the initial evaluations under the original 
and, where appropriate, revised rating criteria, in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  Likewise, the 
Board has considered the appropriateness of the initial 
rating for the psychiatric disability currently under 
consideration under the applicable criteria in conjunction 
with the submission of additional evidence at various times 
while the appeal was pending.  Further, in the case where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary, and, in 
deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. 
App. at 312-13 (1991).  However, if the revised version is 
more favorable, the retroactive reach of that regulation can 
be no earlier than the effective date of the change, and only 
the earlier version of the regulation may be applied for the 
period prior to the effective date of the change.  See 
38 U.S.C.A. § 5110(g). see also VAOPGCPREC 3-2000 (2000).  

In the veteran's case, his depressive and dysthymic disorder 
anxiety is evaluated under the schedular criteria for 
evaluating psychiatric disabilities.  By regulatory amendment 
effective November 7, 1996, substantive changes were made to 
that criteria, as set forth at 38 C.F.R. §§ 4.125-4.132.  

Here, neither the former or revised applicable schedular 
criteria are clearly more favorable to the veteran's claim.  
Inasmuch as the RO has appropriately considered the veteran's 
claim under the former and revised criteria, there is no 
prejudice to him in the Board doing likewise and applying the 
more favorable result, if any.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

Prior to November 7, 1996, depressive and dysthymic disorder 
was evaluated using criteria from the general rating formula 
for psychoneurotic disorders.  See 38 C.F.R. § 4.132, DC 9405 
(1996).  Under this formula, a 10 percent evaluation was 
assigned where the medical evidence revealed criteria that 
were less than the criteria for the 30 percent evaluation, 
but which showed emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  

A 30 percent evaluation was assigned where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  The term "definite" has been defined 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994); 
see also Hood v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent rating required a showing that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132 (1996).  

A 70 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  Id.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Id.  These criteria represented three 
independent bases for granting a 100 percent evaluation.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Under the revised criteria, set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2002), a 10 percent evaluation is 
assigned for dysthymic disorder where there is occupational 
and social impairment due to mild or transient symptoms, 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.  

A 30 percent evaluation is assigned where there is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130 (2002).  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.  

In July 1993, VA received the veteran's application for 
entitlement to service connection for a psychiatric disorder.  
At that time, medical evidence shows that he had not 
undergone treatment for a psychiatric disorder for over 
thirty years following his separation from active military 
service.  Between 1987 and 1989, he was working as a music 
teacher in high school and was struggling with whether to 
continue working, believing his work had deteriorated because 
of his depression.  Psychiatric examination conducted in late 
1992 revealed depression; appropriate affect; no memory 
impairment; he was well oriented for time, place and person; 
and his speech was clear, coherent and relevant.  Under the 
criteria then in effect, in the absence of greater severity, 
such as definite impairment and reduced initiative, 
flexibility, efficiency and reliability as to produce 
definite industrial impairment, a 10 percent rating is 
entirely appropriate for his psychiatric disorder and fully 
comports with the applicable schedular criteria.  

Medical evidence shows that his psychiatric condition had 
worsened some by 1998.  In December of that year, private 
psychiatric evaluation, based on examination of the veteran 
and a review of the record, found the veteran was suffering 
from depressive disorder, personality disorder, and multiple 
chemical sensitivity.  On VA examination in August 1999, the 
examining psychiatrist noted symptoms of low self-esteem, 
markedly low energy and chronic fatigue, insomnia, episodes 
of loss of appetite, poor concentration, feelings of 
hopelessness, periods of social isolation and chronic , mild 
to moderate anhedonia.  Examination revealed no evidence of a 
major depression, hallucinations, delusions, loose sense of 
associations, or any homicidal or antisocial traits.  
Judgment was generally fair; attire was neat and appropriate; 
hygiene was good; sensorium was intact; speech was 
appropriate; thought processes were rational and coherent; 
mood was dysphoric; and affect was restricted.  The diagnoses 
included dysthymic disorder and a GAF score of 70 was 
assigned the overall condition.  The psychiatrist added that, 
if the veteran were of working age, the recommendation would 
be that he could maintain himself in employment while 
receiving appropriate treatment for his depression.  

Pursuant to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 61 and 70 denote some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but the individual is generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  A GAF score of 70 is at the upper limits of 
mild symptoms, with a GAF score of 71 being the low end of 
transient and expectable reaction to psychosocial stressors.  

The August 1998 VA examination results are more closely 
indicative of a 30 percent rating under either the prior or 
current criteria for rating the depressive and dysthymic 
disorder and fully comports with the applicable schedular 
criteria.  In the absence of considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with psychoneurotic symptoms resulting in 
considerable industrial impairment or occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumlocutory speech, 
panic attacks more than once a week, a disability rating in 
excess of 30 percent is not warranted.  

On VA examination in December 2002, the veteran's appearance, 
attitude and behavioral were within normal limits; attire was 
neat and appropriate; hygiene and grooming were good.  He was 
cooperative; sensorium was intact; speech was markedly 
lacking in spontaneity, otherwise it was relevant and 
coherent; thought processes were rational and goal directed; 
no evidence of hallucinations or delusions, specific 
obsessions, compulsions, phobias, or ritualistic behaviors.  
He was oriented for time place and person; with some 
struggle, he completed simple tasks of short-term memory and 
concentration; mood was markedly depressed and dysthymic; and 
affect was constricted.  The psychiatrist offered that there 
was evidence of a chronic and currently moderate to severe 
dysthymic disorder and, when compared to the August 1999 
examination, there was evidence his dysthymia had noticeably 
worsened - then it was mild, but following current 
examination, it was moderate to severe, and quite disruptive 
in terms of his functioning and capacity to enjoy his life, 
despite medication for depression.  In addition, the 
physician offered that social functioning was markedly 
impaired.  A GAF score of 50 was assigned the veteran's 
overall condition.  

A GAF score between 41 and 50 denotes serious symptoms or a 
serious impairment in social, occupational or school 
functioning.  Under the criteria in effect prior to November 
7, 1996, considerable impairment in establishing or 
maintaining effective relationships and symptoms resulting in 
considerable industrial impairment warrants a 50 percent 
rating; however, in the absence of severe impairment (the 
examining physician notes the veteran's impairment as 
moderate to severe) and a GAF score of 50 is at the upper 
limits of serious symptoms, with a GAF score of 51 being the 
low end of moderate symptoms.  Likewise, the criteria for a 
50 percent rating is warranted under the criteria currently 
in effect but, in the absence of more serious symptomatology, 
such as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, near-continuous panic or an inability to function 
independently or neglect of personal appearance and hygiene, 
a disability in excess of 50 percent is not warranted.  Under 
the circumstances, effective December 4, 2002, the date of 
the VA psychiatric examination showing a worsening of the 
psychiatric disorder, a 50 percent rating is entirely 
appropriate and fully comports with the applicable schedular 
criteria.  

The Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
depressive and dysthymic disorder at any stage under 
consideration.  Further, the degrees of disability specified 
under the rating schedule generally are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.2.  
Under the circumstances, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

Both the RO and the Board have considered the appropriateness 
of the initial rating for the veteran's psychiatric disorder 
under the applicable criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  See Fenderson, 12 Vet. App. at 126.  


ORDER

Service connection for chronic fatigue syndrome is denied.  

As the assignment of a 10 percent rating since the grant of 
service connection for a chronic, acquired psychiatric 
disorder, through August 30, 1998, was proper, a higher 
rating is denied.  

As the assignment of a 30 percent rating, effective August 
31, 1998, through December 3, 2002, was proper, a higher 
rating is denied.  

As the assignment of a 50 percent rating, effective December 
4, 2002, was proper, a higher rating is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

